Cite as: 589 U. S. ____ (2020)                      1

                               Per Curiam

SUPREME COURT OF THE UNITED STATES
  ROMAN CATHOLIC ARCHDIOCESE OF SAN JUAN,
        PUERTO RICO v. YALI ACEVEDO
             FELICIANO, ET AL.
  ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME
                COURT OF PUERTO RICO
                No. 18–921.    Decided February 24, 2020

   PER CURIAM.
   In 1979, the Office of the Superintendent of Catholic
Schools of the Archdiocese of San Juan created a trust to
administer a pension plan for employees of Catholic schools,
aptly named the Pension Plan for Employees of Catholic
Schools Trust (Trust). Among the participating schools
were Perpetuo Socorro Academy, San Ignacio de Loyola
Academy, and San Jose Academy.
   In 2016, active and retired employees of the academies
filed complaints in the Puerto Rico Court of First Instance
alleging that the Trust had terminated the plan, eliminat-
ing the employees’ pension benefits. The employees named
as a defendant the “Roman Catholic and Apostolic Church
of Puerto Rico,” which the employees claimed was a legal
entity with supervisory authority over all Catholic institu-
tions in Puerto Rico. App. to Pet. for Cert. 58–59, 152–153
(emphasis deleted).1 The employees also named as defend-
ants the Archdiocese of San Juan, the Superintendent, the
three academies, and the Trust.
   The Court of First Instance, in an order affirmed by the
Puerto Rico Court of Appeals, denied a preliminary injunc-
tion requiring the payment of benefits, but the Puerto Rico
Supreme Court reversed. The Supreme Court concluded
——————
  1 The petition for a writ of certiorari includes certified translations of

the opinions, originally in Spanish, of the Puerto Rico courts. We cite the
certified translations.
2      ROMAN CATHOLIC ARCHDIOCESE OF SAN JUAN
                v. ACEVEDO FELICIANO
                      Per Curiam

that “if the Trust did not have the necessary funds to meet
its obligations, the participating employers would be obli-
gated to pay.” Id., at 3. But, because “there was a dispute
as to which defendants in the case had legal personalities,”
the Supreme Court remanded the case to the Court of First
Instance to “determine who would be responsible for contin-
uing paying the pensions, pursuant to the preliminary in-
junction.” Ibid.
   The Court of First Instance determined that the “Roman
Catholic and Apostolic Church in Puerto Rico” was the only
defendant with separate legal personhood. Id., at 239–240.
The Court held such personhood existed by virtue of the
Treaty of Paris of 1898, through which Spain ceded Puerto
Rico to the United States. The Court found that the Arch-
diocese of San Juan, the Superintendent, and the acade-
mies each constituted a “division or dependency” of the
Church, because those entities were not separately incorpo-
rated. Ibid.
   As a result, the Court of First Instance ordered the “Ro-
man Catholic and Apostolic Church in Puerto Rico” to make
payments to the employees in accordance with the pension
plan. Id., at 241. Ten days later, the Court issued a second
order requiring the Church to deposit $4.7 million in a court
account within 24 hours. The next day, the Court issued a
third order, requiring the sheriff to “seize assets and mon-
eys of . . . the Holy Roman Catholic and Apostolic Church,
and any of its dependencies, that are located in Puerto
Rico.” Id., at 223.
   The Puerto Rico Court of Appeals reversed. It held that
the “Roman Catholic and Apostolic Church in Puerto Rico”
was a “legally nonexistent entity.” Id., at 136. But, the
Court concluded, the Archdiocese of San Juan and the Per-
petuo Socorro Academy could be ordered to make contribu-
tion payments. The Archdiocese enjoyed separate legal per-
sonhood as the effective successor to the Roman Catholic
Church in Puerto Rico, the entity recognized by the Treaty
                  Cite as: 589 U. S. ____ (2020)            3

                           Per Curiam

of Paris. Perpetuo Socorro Academy likewise constituted a
separate legal person because it had been incorporated in
accordance with Puerto Rico law, even though its registra-
tion was not active in 2016, when the orders were issued.
The two remaining academies, San Ignacio Academy and
San Jose Academy, were part of the same legal entity as
“their respective parishes,” but the employees could not ob-
tain relief against the parishes because they had not been
named as defendants. Id., at 167.
   The Puerto Rico Supreme Court again reversed, reinstat-
ing the preliminary injunction issued by the trial court.
The Supreme Court first held that the “relationship be-
tween Spain, the Catholic Church, and Puerto Rico is sui
generis, given the particularities of its development and his-
torical context.” Id., at 5. The Court explained that the
Treaty of Paris recognized the “legal personality” of “the
Catholic Church” in Puerto Rico. Id., at 6.
   The Puerto Rico Supreme Court further observed that
“each entity created that operates separately and with a
certain degree of autonomy from the Catholic Church is in
reality a fragment of only one entity that possesses legal
personality,” at least where the entities have not “inde-
pendently submitt[ed] to an ordinary incorporation pro-
cess.” Id., at 13–14 (emphasis deleted). “In other words,”
the Court continued, “the entities created as a result of any
internal configuration of the Catholic Church,” such as the
Archdiocese of San Juan, “are not automatically equivalent
to the formation of entities with different and separate legal
personalities in the field of Civil Law,” but “are merely in-
divisible fragments of the legal personality that the Catho-
lic Church has.” Ibid. And Perpetuo Socorro Academy was
not a registered corporation in 2016, when the plan was ter-
minated. Id., at 16. Therefore, under the Court’s reason-
ing, the only defendant with separate legal personality, and
the only entity that could be ordered to pay the employees’
pensions, was the “Roman Catholic and Apostolic Church
4      ROMAN CATHOLIC ARCHDIOCESE OF SAN JUAN
                v. ACEVEDO FELICIANO
                      Per Curiam

in Puerto Rico.” Id., at 2.
  Two Justices dissented. Justice Rodríguez Rodríguez
criticized the majority for “inappropriately interfer[ing]
with the operation of the Catholic Church by imposing on it
a legal personality that it does not hold in the field of pri-
vate law.” Id., at 29. In her view, the Archdiocese of San
Juan and the five other dioceses in Puerto Rico each has its
own “independent legal personality.” Id., at 52. Justice Co-
lón Pérez likewise determined that, under Puerto Rico law,
“each Diocese and the Archdiocese ha[s its] own legal per-
sonality” and that no separate “legal personality” called the
“Roman Catholic and Apostolic Church” exists. Id., at 80,
90 (emphasis deleted).
  The Archdiocese petitioned this Court for a writ of certi-
orari. The Archdiocese argues that the Free Exercise and
Establishment Clauses of the First Amendment require
courts to defer to “the Church’s own views on how the
Church is structured.” Pet. for Cert. 1. Thus, in this case,
the courts must follow the Church’s lead in recognizing the
separate legal personalities of each diocese and parish in
Puerto Rico. The Archdiocese claims that the Puerto Rico
Supreme Court decision violated the “religious autonomy
doctrine,” which provides: “[W]henever the questions of dis-
cipline, or of faith, or ecclesiastical rule, custom, or law have
been decided by the highest of these church judicatories to
which the matter has been carried, the legal tribunals must
accept such decisions as final, and as binding on them, in
their application to the case before them.” Id., at 20 (quot-
ing Watson v. Jones, 13 Wall. 679, 727 (1872)).
  We called for the Solicitor General’s views on the petition.
588 U. S. ___ (2019). The Solicitor General argues that we
need not “reach [the Archdiocese’s] broader theory in order
to properly dispose of this case,” because a different error
warrants vacatur and remand. Brief for United States as
Amicus Curiae on Pet. for Cert. 13–14 (Brief for United
States). Instead of citing “any neutral rule of Puerto Rico
                  Cite as: 589 U. S. ____ (2020)              5

                           Per Curiam

law governing corporations, incorporated or unincorporated
associations, veil-piercing, joint-and-several liability, or vi-
carious liability,” the Puerto Rico Supreme Court “relied on
a special presumption—seemingly applicable only to the
Catholic Church . . . —that all Catholic entities on the Is-
land are ‘merely indivisible fragments of the legal person-
ality that the Catholic Church has.’ ” Id., at 9 (quoting App.
to Pet. for Cert. 14). The Solicitor General contends that
the Puerto Rico Supreme Court thus violated the funda-
mental tenet of the Free Exercise Clause that a government
may not “single out an individual religious denomination or
religious belief for discriminatory treatment.” Brief for
United States 8 (citing Murphy v. Collier, 587 U. S. ___
(2019); Church of Lukumi Babalu Aye, Inc. v. Hialeah, 508
U.S. 520, 524–525 (1993); Fowler v. Rhode Island, 345
U.S. 67, 69 (1953)).
  We do not reach either argument because we find that
the Court of First Instance lacked jurisdiction to issue the
payment and seizure orders. On February 6, 2018, after the
Supreme Court of Puerto Rico remanded the case to the
Court of First Instance to determine the appropriate parties
to the preliminary injunction, the Archdiocese removed the
case to the United States District Court for the District of
Puerto Rico. Notice of Removal in Acevedo-Feliciano v. Holy
Catholic Church, No. 3:18–cv–01060. The Archdiocese ar-
gued that the Trust had filed for Chapter 11 bankruptcy
and that this litigation was sufficiently related to the bank-
ruptcy to give rise to federal jurisdiction. Id., at 5–6 (citing
28 U.S. C. §§1334(b), 1452). The Bankruptcy Court dis-
missed the Trust’s bankruptcy proceeding on March 13,
2018. Opinion and Order Granting Motions to Dismiss in
In re Catholic Schools Employee Pension Trust, No. 18–
00108. The Puerto Rico Court of First Instance issued the
relevant payment and seizure orders on March 16, March
26, and March 27. App. to Pet. for Cert. 224, 227, 241. But
the District Court did not remand the case to the Puerto
6        ROMAN CATHOLIC ARCHDIOCESE OF SAN JUAN
                  v. ACEVEDO FELICIANO
                        Per Curiam

Rico Court of First Instance until nearly five months later,
on August 20, 2018. Order Granting Motion to Remand in
Acevedo-Feliciano v. Archdiocese of San Juan, No. 3:18–cv–
01060.
   Once a notice of removal is filed, “the State court shall
proceed no further unless and until the case is remanded.”
28 U.S. C. §1446(d).2 The state court “los[es] all jurisdic-
tion over the case, and, being without jurisdiction, its sub-
sequent proceedings and judgment [are] not . . . simply er-
roneous, but absolutely void.” Kern v. Huidekoper, 103
U.S. 485, 493 (1881). “Every order thereafter made in that
court [is] coram non judice,” meaning “not before a judge.”
Steamship Co. v. Tugman, 106 U.S. 118, 122 (1882);
Black’s Law Dictionary 426 (11th ed. 2019). See also 14C
C. Wright, A. Miller, E. Cooper, J. Steinman, & M. Kane,
Federal Practice and Procedure §3736, pp. 727–729 (2018).
   The Court of First Instance issued its payment and sei-
zure orders after the proceeding was removed to federal dis-
trict court, but before the federal court remanded the pro-
ceeding back to the Puerto Rico court. At that time, the
Court of First Instance had no jurisdiction over the proceed-
ing. The orders are therefore void.
   We note two possible rejoinders. First, the Puerto Rico
Court of Appeals suggested that the Archdiocese consented
to the Court of First Instance’s jurisdiction by filing motions
in that court after removal. But we have held that a remov-
ing party’s right to a federal forum becomes “fixed” upon
filing of a notice of removal, and that if the removing party’s
“right to removal [is] ignored by the State court,” the party
may “make defence in that tribunal in every mode recog-

——————
   2 “The laws of the United States relating to . . . removal of causes . . .

as between the courts of the United States and the courts of the several
States shall govern in such matters and proceedings as between the
United States District Court for the District of Puerto Rico and the courts
of Puerto Rico.” 48 U.S. C. §864.
                  Cite as: 589 U. S. ____ (2020)             7

                           Per Curiam

nized by the laws of the State, without forfeiting or impair-
ing, in the slightest degree, its right to a trial” in federal
court. Steamship Co., 106 U.S., at 122–123. Such actions
do not “restore[ ]” “the jurisdiction of the State court.” Id.,
at 122. So, too, the Archdiocese’s motions did not restore
jurisdiction to the Court of First Instance.
   Second, the District Court remanded the case to the
Court of First Instance by way of a nunc pro tunc judgment
stating that the order “shall be effective as of March 13,
2018,” the date that the Trust’s bankruptcy proceeding was
dismissed. Nunc Pro Tunc Judgt. in No. 3:18–cv–01060
(Aug. 8, 2018).
   Federal courts may issue nunc pro tunc orders, or “now
for then” orders, Black’s Law Dictionary, at 1287, to “re-
flect[ ] the reality” of what has already occurred, Missouri
v. Jenkins, 495 U.S. 33, 49 (1990). “Such a decree presup-
poses a decree allowed, or ordered, but not entered, through
inadvertence of the court.” Cuebas y Arredondo v. Cuebas
y Arredondo, 223 U.S. 376, 390 (1912).
   Put colorfully, “[n]unc pro tunc orders are not some Or-
wellian vehicle for revisionist history—creating ‘facts’ that
never occurred in fact.” United States v. Gillespie, 666 F.
Supp. 1137, 1139 (ND Ill. 1987). Put plainly, the court “can-
not make the record what it is not.” Jenkins, 495 U.S.,
at 49.
   Nothing occurred in the District Court case on March 13,
2018. See Order Granting Motion to Remand in No. 3:18–
cv–01060 (noting, on August 20, 2018, that the motion is
“hereby” granted and ordering judgment “accordingly”).
March 13 was when the Bankruptcy Court dismissed the
Trust’s proceeding and thus the day that the Archdiocese’s
argument for federal jurisdiction lost its persuasive force.
Even so, the case remained in federal court until that court,
on August 20, reached a decision about the motion to re-
mand that was pending before it. The Court of First In-
stance’s actions in the interim, including the payment and
8      ROMAN CATHOLIC ARCHDIOCESE OF SAN JUAN
                v. ACEVEDO FELICIANO
                      Per Curiam

seizure orders, are void.
  The Solicitor General agrees that the Court of First In-
stance lacked jurisdiction but argues that this defect does
not prevent us from addressing additional errors, including
those asserted under the Free Exercise Clause. That may
be correct, given that the Puerto Rico courts do not exercise
Article III jurisdiction. But we think the preferable course
at this point is to remand the case to the Puerto Rico courts
to consider how to proceed in light of the jurisdictional de-
fect we have identified.
  The petition for certiorari and the motions for leave to file
briefs amici curiae are granted, the judgment of the Puerto
Rico Supreme Court is vacated, and the case is remanded
for further proceedings not inconsistent with this opinion.

                                              It is so ordered.
                  Cite as: 589 U. S. ____ (2020)             1

                      ALITO, J., concurring

SUPREME COURT OF THE UNITED STATES
  ROMAN CATHOLIC ARCHDIOCESE OF SAN JUAN,
   PUERTO RICO, PETITIONER v. YALI ACEVEDO
              FELICIANO, ET AL.
  ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME
                COURT OF PUERTO RICO
             No. 18–921.   Decided February 24, 2020

   JUSTICE ALITO, with whom JUSTICE THOMAS joins, con-
curring.
   I join the opinion of the Court but write separately to note
other important issues that may arise on remand.
   First, the decision of the Supreme Court of Puerto Rico is
based on an erroneous interpretation of this Court’s old de-
cision in Municipality of Ponce v. Roman Catholic Apostolic
Church in Porto Rico, 210 U.S. 296, 323–324 (1908). The
main question decided by the Supreme Court of Puerto Rico
below was whether the Catholic Church in Puerto Rico is a
single entity for civil law purposes or whether any subdivi-
sions, such as dioceses or parishes, or affiliated entities,
such as schools and trusts, are separate entities for those
purposes. The Supreme Court of Puerto Rico held that
Ponce decided that in Puerto Rico the Catholic Church is a
single entity for purposes of civil liability. That was incor-
rect.
   The question in Ponce was whether the Catholic Church
or the municipality of Ponce held title to two churches that
had been built and maintained during the Spanish colonial
era using both private and public funds. The Church sued
to establish that it had title, and the municipality argued
that the Church could not bring suit because it was not a
juridical person. 210 U.S., at 308–309. After considering
the Treaty of Paris, Dec. 10, 1898, 30 Stat. 1754, which
ended the Spanish-American War, this Court simply held
that the Church was a juridical person and thus could bring
2      ROMAN CATHOLIC ARCHDIOCESE OF SAN JUAN
                v. ACEVEDO FELICIANO
                   ALITO, J., concurring

suit. See 210 U.S., at 310–311, 323–324. This Court did
not hold that the Church is a single entity for purposes of
civil liability, but that is how the Supreme Court of Puerto
Rico interpreted the decision. That court quoted Ponce’s
statement that “ ‘[t]he Roman Catholic Church has been
recognized as possessing legal personality by the treaty of
Paris, and its property rights solemnly safeguarded.’ ” App.
to Pet. for Cert. 7 (quoting 210 U.S., at 323–324). Immedi-
ately thereafter it wrote: “Despite this, the intermediate ap-
pellate court understood that each division of the Catholic
Church in Puerto Rico equals the creation of a different and
separate legal entity and did not recognize that legal per-
sonality of the Catholic Church.” App. to Pet. for Cert. 8.
   This is an incorrect interpretation of this Court’s deci-
sion, and it would have been appropriate for us to reverse
the decision below on that ground were it not for the juris-
dictional issue that the Court addresses. The assets that
may be reached by civil plaintiffs based on claims regarding
conduct by entities and individuals affiliated in some way
with the Catholic Church (or any other religious body) is a
difficult and important issue, but at least one thing is clear:
This Court’s old decision in Ponce did not address that ques-
tion.
   Second, as the Solicitor General notes, the Free Exercise
Clause of the First Amendment at a minimum demands
that all jurisdictions use neutral rules in determining
whether particular entities that are associated in some way
with a religious body may be held responsible for debts in-
curred by other associated entities. See Brief for United
States as Amicus Curiae on Pet. for Cert. 8–13.
   Beyond this lurk more difficult questions, including (1)
the degree to which the First Amendment permits civil au-
thorities to question a religious body’s own understanding
of its structure and the relationship between associated en-
tities and (2) whether, and if so to what degree, the First
                 Cite as: 589 U. S. ____ (2020)            3

                     ALITO, J., concurring

Amendment places limits on rules on civil liability that se-
riously threaten the right of Americans to the free exercise
of religion as members of a religious body.
   The Court does not reach these issues because of our ju-
risdictional holding. But they are questions that may well
merit our review.